UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-22537-01 (Commission File Number) NATIONAL PENN BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) Pennsylvania 23-2215075 (State or Other Jurisdiction of Incorporation) IRS Employer Identification No. Philadelphia and Reading Avenues, Boyertown, PA19512 (Address of Principal Executive Offices) (800) 822-3321 Registrant’s telephone number, including area code (Former Name or Former Address, if Changed Since Last Report):N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filerx Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at November 4, 2010 Common Stock, no stated par value 136,634,873 shares TABLE OF CONTENTS Part I - Financial Information. Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 43 Part II - Other Information. Item 1. Legal Proceedings 43 Item1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use ofProceeds 53 Item 3. Defaults Upon Senior Securities 53 Item 4. [Removed and Reserved by the SEC] N/A Item 5. Other Information 53 Item 6. Exhibits 53 Signatures 54 Exhibits 55 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS Unaudited (dollars in thousands) September 30, December 31, ASSETS Cash and due from banks $ $ Interest-earning deposits with banks Total cash and cash equivalents Investment securities available for sale, at fair value Investment securities held to maturity (Fair value $587,711 and $603,915 for 2010 and 2009, respectively) Other securities Loans and leases held for sale Loans and leases, net of allowance for loan and lease losses of $153,475 and $146,271 for 2010 and 2009, respectively Premises and equipment, net Accrued interest receivable Bank owned life insurance, redeemed but not settled - Bank owned life insurance Other real estate owned and other repossessed assets Goodwill Other intangible assets, net Unconsolidated investments under the equity method Other assets TOTAL ASSETS $ $ LIABILITIES Non-interest bearing deposits $ $ Interest bearing deposits Total deposits Securities sold under repurchase agreements and federal funds purchased Short-term borrowings Federal Home Loan Bank advances Subordinated debentures Accrued interest payable and other liabilities TOTAL LIABILITIES SHAREHOLDERS' EQUITY Preferred stock, no stated par value; authorized 1,000,000 shares Series B, $1,000 liquidation preference, 5% cumulative;150,000 shares issued and outstanding as of September 30, 2010 and December 31, 2009 Common stock, no stated par value; authorized 250,000,000 shares, issued and outstandingSeptember 30, 2010 -126,115,073 - December 31, 2009 -125,713,668. Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 3 NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Nine Months (dollars in thousands, except per share data) Ended September 30, Ended September 30, INTEREST INCOME Loans and leases, including fees $ Investment securities Taxable Tax-exempt Federal funds sold and deposits in banks Total interest income INTEREST EXPENSE Deposits Securities sold under repurchase agreements and federal funds purchased FHLB advances and subordinated debentures Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses NON-INTEREST INCOME Wealth management Service charges on deposit accounts Insurance commissions and fees Cash management and electronic banking fees Mortgage banking Bank owned life insurance Equity in undistributed net earnings of unconsolidated investments ) ) Gain on pension plan curtailment - - - Other operating income Net (losses) from fair value changes ) Net (losses) gains on sales of investment securities - ) ) IMPAIRMENT LOSSES ON INVESTMENT SECURITIES: Impairment losses on investment securities ) Non credit-related losses on securities not expected to be sold recognized in other comprehensive loss before tax - - - Net impairment losses on investment securities ) Total non-interest income ) ) NON-INTEREST EXPENSE Salaries, wages and employee benefits Net premises and equipment Advertising and marketing Fraud (recovery) expense - ) - ) Goodwill impairment - - - FDIC insurance Other operating expenses Total non-interest expense Income (loss) before income taxes ) ) Income tax expense (benefit) ) ) NETINCOME (LOSS) ) ) Preferred dividends and accretion of preferred discount ) NETINCOME (LOSS) AVAILABLE TO COMMON SHAREHOLDERS $ $ ) $ $ ) PER SHARE OF COMMON STOCK Basic earnings (loss) available to common shareholders $ $ ) $ $ ) Diluted earnings (loss) available to common shareholders $ $ ) $ $ ) Dividends paid in cash $ The accompanying notes are an integral part of these financial statements. 4 NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (dollars in thousands, except share data) Accumulated Series B Accumulated Other Common Preferred (Deficit) Comprehensive Shares Value Stock Earnings Income (Loss) Total Balance at December 31, 2009 $ $ $ ) $ ) $ Comprehensive income: Net income Other comprehensive income, net of taxes Total comprehensive income Cash dividends declared common ) ) Cash dividends declared preferred ) ) Shares issued under share-based plans, net of excess tax benefits - - - Share-based compensation - - - Shares issued fromESPP and dividend reinvestment plan - - - Amortization of preferred discount - - ) - - Balance at September 30, 2010 $ $ $ ) $ $ The accompanying notes are an integral part of these financial statements. 5 NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) Nine Months Ended September 30 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan and lease losses Share-based compensation expense Depreciation and amortization Deferred income tax expense (benefit) on share-based plans ) ) Amortization (accretion) of premiums and discounts on investment securities, net ) Investment securities (gains) losses, net ) Gains of equity-method investments, net of distributions Loans originated for resale ) ) Proceeds from sale of loans (Gain) on sale of loans, net ) ) Loss on sale of other real estate owned, net 85 Gain on sale of bank buildings ) - Increase in fair value of subordinated debt Impairment losses on investment securities Bank-owned life insurance policy income ) ) Gain on pension plan curtailment ) - Goodwill impairment - Changes in assets and liabilities: Decrease (increase)in accrued interest receivable ) (Decrease) in accrued interest payable ) ) (Decrease)increase in other assets ) Increase (decrease) in other liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Cash equivalents received in excess of cash paid for business acquired - ) Proceeds from maturities and repayments of investment securities held to maturity Purchase of investment securities held to maturity ) ) Proceeds from sales of investment securities available for sale Proceeds from maturities and repayments of investment securities available for sale Purchase of investment securities available for sale ) ) Proceeds from sale of loans previously held for investment - Net decrease in loans and leases Purchases of premises and equipment ) ) Claims from bank owned life insurance - Proceeds from the sale of other real estate owned Proceeds from sale of bank buildings Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase in core deposits Net decrease (increase) in certificates of deposit ) Net increase (decrease) in securities sold under agreements to repurchase and federal funds purchased ) Net increase (decrease) in short-term borrowings 74 ) Repayments of long-term borrowings ) ) Proceeds from shares issued under share-based plans Excess tax benefits (expense)on share-based plans ) ) Issuance of shares under dividend reinvestment and optional cash Issuance of common stock - Cash dividends, common ) ) Cash dividends, preferred ) ) Net cash (used in) provided by financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ 6 NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES SUPPLEMENTAL CASH FLOW DISCLOSURES The Company considers cash and due from banks, interest bearing deposits in banks and federal funds sold as cash equivalents for the purposes of reporting cash flows. Cash paid for interest and taxes is as follows: Nine Months Ended September 30, (dollars in thousands) Interest $ $ Taxes - - The Company’s investing and financing activities that affected assets or liabilities, but did not result in cash receipts or cash payments were as follows: Nine Months Ended September 30, (dollars in thousands) Transfers of loans to other real estate¹ $ $ Other than temporary impairment on investment securities Dividends accrued not paid on preferred stock Transfer of investment securities from available-for-sale to held-to-maturity - Transfer of investment securities from held-to maturity to available for sale - ¹Gross of OREO of $6.7 million disposed of during the period ended September 30, 2010. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements were prepared in accordance with instructions to Form 10-Q, and therefore, do not include information or footnotes necessary for a complete presentation of financial position, results of operations and cash flows in conformity with accounting principles generally acceptedin the United States (“GAAP”).However, all normal, recurring adjustments that, in the opinion of management, are necessary for a fair presentation of these financial statements have been included.These financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto for National Penn Bancshares, Inc. (the “Company” or “National Penn”)for the year ended December 31, 2009, which are included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 (the “Form 10-K”).The results for the interim periods presented are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. The Company has prepared its accompanying consolidated financial statements in accordance with GAAP as applicable to the financial services industry. The consolidated financial statements include the balances of the Company and its wholly owned subsidiaries, including National Penn Bank (“National Penn Bank”) and Christiana Bank & Trust Company (“Christiana”).All material intercompany balances and transactions have been eliminated in consolidation.References to the Company include all the Company’s subsidiaries unless otherwise noted.Certain amounts in prior years are reclassified for comparability to the current year’s presentation.Such reclassifications had no effect on reported net income.The following reclassifications were made to the previously reported amount as of and for the three and nine months ended September 30, 2010: · Deposits at the Federal Reserve Bank were previously included in “cash and due from banks” and were reclassified to “interest earning deposits in banks” on the consolidated balance sheet.Interest income on deposits at the Federal Reserve Bank was reclassified from non-interest income to interest income in the consolidated statement of operations. 7 2.ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS) Total comprehensive income includes net income and certain other items which affect equity during the nine months ended September 30, 2010: Nine months ended September 30, 2010 Before Tax Net of (dollars in thousands) Tax Expense Tax Amount (Benefit) Amount Net income $ $ $ Unrealized holding gains arising during period Less reclassification adjustment for losses realized in net income ) ) ) Unrealized gains on investment securities Unrealized gain on cash flow derivatives - Net effect of pension curtailment ) ) ) Other comprehensive income Total comprehensive income $ $ $ Three months ended September 30, 2010 Before Tax Net of (dollars in thousands) Tax Expense Tax Amount (Benefit) Amount Net income $ $ $ Unrealized holding gains arising during period Less reclassification adjustment for losses realized in net income ) ) ) Unrealized gains on investment securities Unrealized gain on cash flow derivatives - Other comprehensive income Total comprehensive income $ $ $ Accumulated other comprehensive income (loss) was comprised of the following components, after-tax: September 30, December 31, (dollars in thousands) Unrealized gains on investment securities $ $ Unrealized (losses) on cash flow derivatives ) ) Unrecognized pension costs ) ) Total accumulated other comprehensive income (loss) $ $ ) 8 3.INVESTMENT SECURITIES The amortized cost, gross unrealized gains and losses, and fair values of the Company’s investment securities are summarized as follows: September 30, 2010 Gross Gross (dollars in thousands) Amortized unrealized unrealized Fair cost gains losses value Available for Sale U.S. Treasury securities $ $
